UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KEVIN B. HAUSE, :
:Civil Action No. 3:18-CV-0941

Plaintiff,
:(JUDGE MARIANI)
V. ‘(Magistrate Judge Carlson)
ANDREW SAUL, .

Commissioner of Social Security,

Defendant.

ORDER
AND NOW, THIS XS “fh DAY OF OCTOBER 2019, upon review of
Magistrate Judge Carlson’s Report and Recommendation (“R&R”) (Doc. 31) for clear error
or manifest injustice, IT IS HEREBY ORDERED THAT:
1. The R&R (Doc. 31) is ADOPTED for the reasons set forth therein;
2. The Commissioner of Social Security's decision is VACATED;
3. The case is REMANDED to the Commissioner to conduct a new administrative
hearing pursuant to sentence four of 42 U.S.C. § 405(g) and 42 U.S.C. § 1383(c)(3);

4. The Clerk of Court is directed to CLOSE this case.

 

RdbertB-Mariant
United States District Judge
